Citation Nr: 1124061	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-22 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1954 to February 1960.  He died in May 2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board notes that, while the appellant filed her claim with the RO in New Orleans, Louisiana, the rating decision was issued by the St. Louis, Missouri RO.  

As a final introductory matter, it does not appear that the following issue has been addressed by the agency of original jurisdiction (AOJ).  In the June 2009 Statement of the Case (SOC), the RO first adjudicated the claim of entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. 1318.  As stated in the Code of Federal Regulations, an SOC must contain a summary of the evidence in the case relating to the issue with which the appellant or representative has expressed disagreement.  38 C.F.R. § 19.29(a) (2010).  However, the RO never issued a formal adjudication in a rating decision and the appellant did not submit a notice of disagreement for this claim before the SOC was provided to the appellant.  As the AOJ has not yet adjudicated this issue in a formal rating decision, the Board does not have jurisdiction, and it is referred back to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran died on May [redacted], 2005, from end-stage chronic obstructive pulmonary disease (COPD), due to chronic smoking.  The cause of the Veteran's death was not a result of disease or injury incurred in service.


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a) - compliant notice.

The Board acknowledges that the July 2005 letter did not specifically include a statement of the conditions for which the Veteran was service-connected at the time of his death.  Although the appellant has not raised any notice issues, the failure to provide complete, timely notice to the appellant raises a presumption of prejudice, so that VA has the burden to establish that the appellant was not, in fact, prejudiced by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, the appellant was not prejudiced by the deficiencies in the July 2005 letter because, although the letter did not specifically include a statement of the conditions for which the Veteran was service-connected at the time of his death, it did provide an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition or a condition not yet connected.  Further, the appellant demonstrated in the February 2007 statement that she had actual knowledge of all of the requirements for the cause of death claim as she attempted to relate the Veteran's service-connected back condition to his death, in her claim for benefits.  As such, failure to notify the appellant of the conditions for which the Veteran was service-connected at the time of his death is harmless error.  Additionally, the RO subsequently sent a September 2008 letter, which discussed all the necessary notice requirements.  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and VA outpatient treatment records.  Additionally, copies of private medical records surrounding the time of his death have also been incorporated into the evidence of record.  Additionally, a specialist medical opinion through a Veterans Heath Administration (VHA) directive was obtained in connection with the issue on appeal.  Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained, and the appellant notified VA in April 2011 that she had no additional information or evidence to provide to VA in support of her claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. "  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  The appellant's main contention is that the Veteran's service-connected back condition contributed to his death.  The record reflects that the Veteran died on May [redacted], 2005.  The Veteran's death certificate indicated that the cause of the Veteran's death was end-stage chronic obstructive pulmonary disease, due to chronic smoking.

At the time of the Veteran's death, he was service-connected for laminectomy syndrome of the lumbar spine at a 60 percent evaluation, residuals of a left knee meniscectomy at a 20 percent evaluation, and had a total disability rating based on individual unemployability (TDIU), as of May 5, 1999.  The primary issue in this case is whether the Veteran's service-connected back condition was a principle or contributory cause of his death.

In regard to service connection on a direct basis, the appellant does not contend, nor does the evidence show, that the Veteran's COPD  had its onset during active service or is related to service.  Service treatment records are devoid of any complaints of, or treatment for, COPD or any other respiratory condition, and there is no competent evidence of record relating COPD to his active military service.  

Next, the Board will focus on the evidence that relates to whether the Veteran's service-connected back condition was a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010). 

The appellant submitted a June 2005 letter from the Veteran's private physician.  The physician stated that the Veteran was a patient of his, who recently died as a result of his chronic lung disease.  Additionally, the doctor stated that the Veteran had problems with chronic COPD and bronchiectasis, which progressed to respiratory failure, and that he suffered with this condition for many years.  Moreover, the doctor stated that the Veteran had significant problems with chronic back pain, which limited his ability to tolerate pulmonary rehab to continue his lifestyle and activity.  The doctor noted that the Veteran had previous surgery on his back without improvement in his pain, and required chronically increasing doses of narcotic pain medications to control his chronic pain.  Furthermore, the doctor stated that the Veteran required placement in Hospice for problems related to his chronic back pain and chronic SOB, and he succumbed to his illness within the past month.  The doctor concluded that the Veteran's chronic back pain limited his ability to exercise and maintain activity, which could have improved his overall quality of life and played a significant role in his disability. 

In January 2011, the Board requested a pulmonary specialist medical opinion through a Veterans Heath Administration (VHA) directive to determine whether the Veteran's service-connected back disability contributed substantially or materially to his death; combined to cause death; or aided or lent assistance to the production of death.  A January 2011 medical opinion was obtained from a Staff Pulmonologist and Director of Respiratory Therapy.  The doctor noted that she reviewed the Veteran's claims file.  Additionally, the doctor noted that according to the records, the Veteran was a long term smoker diagnosed with COPD sometime after his service.  She added that the records showed that the Veteran had no symptoms during service and that this condition, COPD, was not service connected.  Moreover, the doctor reported that the evidence for COPD included chronic cough, audible wheezing, increased AP diameter on CXR and spirometry showed severe obstruction, all documented in 1999.  Additionally, the doctor noted that a letter from an outside physician, R. H., stated that significant problems with chronic back pain limited the Veteran's ability to tolerate pulmonary rehabilitation, which could have improved his overall quality of life and impacted his disability.  The doctor concluded that while she agreed that the Veteran's chronic back pain played a significant role in his overall disability and likely impacted his other co-morbidities, including COPD, there was no substantial evidence that his back condition either directly caused or aggravated his COPD and played a role as a direct cause of death.

In March 2011, the pulmonary specialist submitted a letter of clarification of her previous medical opinion.  The specialist stated that it was not at least as likely as not that the Veteran's service-connected back disability contributed substantially or materially to his cause of death.  Additionally, the doctor stated that there was no evidence in the Veteran's claims file that his chronic back pain and disability caused or aggravated his COPD to the point of contributing substantially or materially to his death from COPD.  

Based on the foregoing, the Board finds that the preponderance of the competent medical evidence shows that the Veteran's cause of death was not related to his service-connected disabilities.  In reaching this conclusion, the Board considered the lay evidence provided by the appellant in support of her claim.  In a February 2007 statement and the July 2008 VA Form 9, the appellant stated that she knew her husband's condition worsened after he could not go to pulmonary rehabilitation.  Additionally, she stated that the doctor noted in his letter that he had to increase the Veteran's narcotic pain medication; the appellant stated that this affected the Veteran's breathing.  However, as a lay person, the appellant is not competent to offer a medical opinion of such complexity.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In weighing and balancing the opinions of record, the Board finds that the probative weight of the June 2005 private physician's opinion is greatly diminished because it was offered absent a review of the Veteran's medical record, including his claims file.  Additionally, while the examiner noted that the Veteran's chronic back pain limited his ability to exercise and maintain activity, which could have improved his overall quality of life and played a significant role in his disability, he failed to state a clear opinion as to whether the Veteran's service-connected back disability caused or substantially contributed his fatal COPD.   

By contrast, the Board finds the January 2011 and March 2011 medical opinions, by a pulmonary specialist, which was offered after a review of the Veteran's claims file, to be more probative than the appellant's statement and the June 2005 private doctor opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In March 2011 letter of clarification, the pulmonary specialist stated that it was not at least as likely as not that the Veteran's service-connected back disability contributed substantially or materially to his cause of death.  Additionally, the VA pulmonologist stated that while she agreed that the Veteran's chronic back pain played a significant role in his overall disability and likely impacted his other co-morbidities, included COPD, there was no substantial evidence that his back condition either directly caused or aggravated his COPD and played a role as a direct cause of death.  Furthermore, the doctor stated that there was no evidence in the Veteran's c-file that his chronic back pain and disability caused or aggravated his COPD to the point of contributing substantially or materially to his death from COPD.  

Based on the foregoing, the Board finds that the preponderance of the evidence in this case is against the appellant's claim for service connection for the cause of the Veteran's death.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.  Accordingly, the appellant's claim is denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


